Securities and Exchange Commission Washington, D.C. 20549 Form 11-K Annual Report Pursuant to Section 15 (d) of the Securities Exchange Act of 1934 For Fiscal Year Ended December 31, 2005 SEC NO. 1-5998 A. Full title of the plan: PUTNAM INVESTMENTS PROFIT SHARING RETIREMENT PLAN B. Name the issuer of the securities held pursuant to the Plan and the address of its principal executive office: MARSH & McLENNAN COMPANIES, INC. 1166 Avenue of the Americas New York, NY 10036 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Putnam Benefits Administration Committee has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. PUTNAM INVESTMENTS PROFIT SHARING RETIREMENT PLAN Date: June 28, 2006 /s/ Donald E. Mullen Authorized Representative of the Putnam Benefits Administration Committee CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-69774 of Marsh & McLennan Companies, Inc. on Form S-8 of our report dated June 23, 2006, appearing in this Annual Report on Form 11-K of the Putnam Investments Profit Sharing Retirement Plan for the year ended December 31, 2005. /s/ Deloitte & Touche LLP Boston, Massachusetts June 28, 2006 Putnam Investments Profit Sharing Retirement Plan Financial Statements as of and for the Years Ended December 31, 2005 and 2004, Supplemental Schedule as of December 31, 2005, and Report of Independent Registered Public Accounting Firm PUTNAM INVESTMENTS PROFIT SHARING RETIREMENT PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-9 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2005: 10 Form 5500, Schedule H, Part IV, Line 4iSchedule of Assets (Held at End of Year) 11-12 NOTE: All other schedules required by Section 2520.103 -10 of the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of the Putnam Investments Profit Sharing Retirement Plan: We have audited the accompanying statements of net assets available for benefits of the Putnam Investments Profit Sharing Retirement Plan (the Plan) as of December 31, 2005 and 2004, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).
